Exhibit (21) Subsidiaries of the Registrant EXHIBIT (21) LIST OF SUBSIDIARIES LIST OF SUBSIDIARIES (name subsidiaries do business under) JURISDICTION (incorporation) Powerhouse Developments Inc. British Columbia, Canada Powerhouse Electric Corp. British Columbia, Canada Sea Breeze Energy Inc. British Columbia, Canada Sea Breeze Management Services Inc. British Columbia, Canada Sea Breeze Power Projects Inc. British Columbia, Canada SBJF Holding Corp. British Columbia, Canada Harrison Lake Hydro Inc. British Columbia, Canada Sea Breeze Pacific Regional British Columbia, Canada Transmission System, Inc. SB-HDC Holding Corp. British Columbia, Canada Sea Breeze CariTrans Holding Corp. British Virgin Islands Knob Hill Holding Corp. British Columbia, Canada SB Peace Holding (01) Corp. British Columbia, Canada SB Peace Holding (02) Corp. British Columbia, Canada SB Peace Holding (03) Corp. British Columbia, Canada 0849td. British Columbia, Canada
